As filed with the Securities and Exchange Commission on February 17, 2012. Registration No. 333-168971 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 4 TO FORM S-11REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLE REIT TEN, INC. (Exact name of Registrant as specified in its charter) Virginia 814 East Main StreetRichmond, Virginia 23219(804) 344-8121 27-3218228 (State or other jurisdictionof incorporation) (Address. Including zip code, andtelephone number, including area code, ofRegistrants Principal Executive Offices) (I.R.S. EmployerIdentification Number) Glade M. KnightChairman and Chief Executive OfficerApple REIT Ten, Inc.814 East Main StreetRichmond, Virginia 23219(804) 344-8121 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to:
